By the Court.
The applicant was convicted of assault ■and battery in the Court of Common Pleas, and was sentenced to imprisonment and the payment of a fine. After serving out his term of imprisonment, he was arrested ón a writ of execution, no property being found, and again imprisoned. He now applies for a writ of habeas corpus, on the ground that the provision of the act of April 7,1868 (S. & S. 610, sec. 2), authorizing such arrest and imprisonment, does not apply to a case like his, where it was no part of the judgment that he should stand imprisoned till the fine and costs should be paid, or if the provision does so apply, then that it is unconstitutional. We think neither of these positions is maintainable. The statute plainly authorizes the proceeding in all cases where a party has been adjudged to pay a fine; and we are aware of no provision of the constitution which it violates.

Motion overruled.